66 N.Y.2d 773 (1985)
In the Matter of Ulysses T., Jr. Monroe County Department of Social Services, Respondent; Ulysses T., Sr., Appellant.
Court of Appeals of the State of New York.
Argued October 11, 1985.
Decided November 12, 1985.
Edward J. Nowak, Public Defender (Joan S. Kohout of counsel), for appellant.
Edward L. D'Amico and Milo Tomanovich for respondent.
John J. Rivoli, Law Guardian.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, KAYE, ALEXANDER and TITONE. Taking no part: Judge SIMONS.
Order of the Appellate Division appealed from, pursuant to CPLR 5601 (d), and order of the Appellate Division brought up for review affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (87 AD2d 998; see also, CPLR 5501 [b]).